Citation Nr: 1539382	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  12-28 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to restoration of the 100 percent rating for adenocarcinoma of the prostate, status post radical retropubic prostatectomy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran requested a Board hearing on his September 2012 VA Form 9.  The Veteran was scheduled for a Board hearing in July 2015 and he was notified accordingly.  The Veteran submitted a VA Form 21-4138, Statement in Support of Claim in July 2015 noting that he was withdrawing his appeal.  His hearing request therefore is considered withdrawn.  See 38 C F R. § 20.704(e).
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDING OF FACT

In a July 2015 statement, the Veteran indicated his desire to withdraw the appeal seeking entitlement to restoration of the 100 percent rating for adenocarcinoma of the prostate.  The Board received such request prior to the promulgation of a decision.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal pertinent to the issue of entitlement to restoration of the 100 percent rating for adenocarcinoma of the prostate have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015). 
In the present case, the Veteran has clearly expressed his intent to withdraw his appeal as to the issue of entitlement to restoration of the 100 percent rating for adenocarcinoma of the prostate.  

The Veteran, through his representative, notified VA in a July 2015 letter that he wished withdrawal his appeal before the Board on the issue of entitlement to restoration of the 100 percent rating for adenocarcinoma of the prostate.  No further correspondence has been received from the Veteran, or his representative that indicates the Veteran's withdrawal of his appeal is not valid.  Hence, there remain no allegations of errors of fact or law for appellate consideration at this time.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the claim of entitlement to restoration of the 100 percent rating for adenocarcinoma of the prostate, status post radical retropubic prostatectomy is dismissed.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


